    Case 1:21-bk-10214-MB                       Doc 77 Filed 03/25/21 Entered 03/25/21 16:28:21                                            Desc
                                                Main Document     Page 1 of 16



Attorney or Party Name, Address, Telephone & FAX Nos.,                       FOR COURT USE ONLY
State Bar No. & Email Address
DAVID B. GOLUBCHIK (SBN 185520)
LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
10250 Constellation Boulevard, Suite 1700
Los Angeles, California 90067
Telephone: (310) 229-1234
Facsimile: (310) 229-1244
Email: DBG@LNBYB.COM




   Individual appearing without attorney
   Attorney for Debtor James Alexander

                                            UNITED STATES BANKRUPTCY COURT
                                                                      SAN FERNANDO
                                      CENTRAL DISTRICT OF CALIFORNIA -Name of DIVISION VALLEY DIVISION

In re:                                                                       CASE NO.: 1:21-bk-10214-MB
                                                                             CHAPTER: 7
JAMES ALEXANDER,


                                                                                   SUMMARY OF AMENDED SCHEDULES,
                                                                                        MASTER MAILING LIST,
                                                                                        AND/OR STATEMENTS
                                                                                           [LBR 1007-1(c)]
                                                               Debtor(s)

A filing fee is required to amend Schedules D or E/F (see Abbreviated Fee Schedule on the Court’s website
www.cacb.uscourts.gov). A supplemental master mailing list (do not repeat any creditors on the original) is required as an
attachment if creditors are being added to the Schedule D or E/F.
Are one or more creditors being added?       Yes    No

The following schedules, master mailing list or statements (check all that apply) are being amended:
         Schedule A/B          Schedule C               Schedule D               Schedule E/F             Schedule G
         Schedule H            Schedule I               Schedule J               Schedule J-2             Statement of Financial Affairs
         Statement About Your Social Security Numbers                  Statement of Intention             Master Mailing List
         Other (specify) ___________________________________________________________________

I/we declare under penalty of perjury under the laws of the United States that the amended schedules, master mailing list, and or
statements are true and correct.

      03/25/2021
Date: ______________                                                   ___________________________________________
                                                                       Debtor 1 Signature
                                                                       ___________________________________________
                                                                       Debtor 2 (Joint Debtor) Signature (if applicable)
NOTE: It is the responsibility of the Debtor, or the Debtor’s attorney, to serve copies of all amendments on all creditors
      listed in this Summary of Amended Schedules, Master Mailing List, and/or Statements, and to complete and file
      the attached Proof of Service of Document.

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California

December 2015                                                           Page 1                              F 1007-1.1.AMENDED.SUMMARY
               Case 1:21-bk-10214-MB                                     Doc 77 Filed 03/25/21 Entered 03/25/21 16:28:21                                          Desc
                                                                         Main Document     Page 2 of 16
 Fill in this information to identify your case and this filing:

 Debtor 1                    James Alexander
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number            1:21-bk-10214-MB                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
    Yes.      Where is the property?




 1.1                                                                            What is the property? Check all that apply
        3551 Dixie Canyon Pl.
        Street address, if available, or other description
                                                                                      Single-family home                         Do not deduct secured claims or exemptions. Put
                                                                                                                                  the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                 Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative
                                                                                  
                                                                                      Manufactured or mobile home
                                                                                                                                  Current value of the       Current value of the
        Sherman Oaks                      CA        91423-0000                        Land                                       entire property?           portion you own?
        City                              State              ZIP Code                 Investment property                            $1,260,000.00               $1,260,000.00
                                                                                      Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                      Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.

                                                                                      Debtor 1 only                              Fee simple
        Los Angeles                                                                   Debtor 2 only
        County                                                                        Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                      At least one of the debtors and another
                                                                                                                                      (see instructions)

                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                    $1,260,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
            Case 1:21-bk-10214-MB                             Doc 77 Filed 03/25/21 Entered 03/25/21 16:28:21                                                Desc
                                                              Main Document     Page 3 of 16
 Debtor 1        James Alexander                                                                                    Case number (if known)       1:21-bk-10214-MB
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

  3.1    Make:       Mercedes                                                                                                 Do not deduct secured claims or exemptions. Put
                                                               Who has an interest in the property? Check one
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      E350                                       Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2012                                       Debtor 2 only                                                Current value of the      Current value of the
         Approximate mileage:                  69,000           Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                     At least one of the debtors and another

                                                                Check if this is community property                                  $13,000.00                 $13,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $13,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.     Describe.....




Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
            Case 1:21-bk-10214-MB                             Doc 77 Filed 03/25/21 Entered 03/25/21 16:28:21                              Desc
                                                              Main Document     Page 4 of 16
 Debtor 1       James Alexander                                                                     Case number (if known)     1:21-bk-10214-MB


                                    Misc household goods and furnishings:Hot water heater $100
                                    Washer/Dryer $743
                                    Ikea Baby Cribs $100
                                    Couch $100
                                    Mirror Consol $100
                                    Office desk $100
                                    Padded chairs x4 $100
                                    Wood chairs x2 $100
                                    Childrens toys $100
                                    Linens $100
                                    Kitchen table $100
                                    Kitchen chairs x4 $100
                                    Kitchen buffet $100
                                    Misc. Kitchenware $100
                                    Photo frames family photos x16 $100
                                    Flatware $100
                                    Kitchen counter-top appliances $100
                                    Dishwasher $100
                                    Refrigerator $100
                                    Stove/Oven $100
                                    Installed Shelving $100
                                    Pantry foodstuff $100
                                    Beds 2x $100
                                    Large sitting chairs x2 $100
                                    Side tables x4 $100
                                    Gun safes x3 $100
                                    Standing lamps x2 $100
                                    Glass and metal mirror set $100
                                    Misc. House. Goods $100                                                                                      $3,543.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
    No
     Yes.     Describe.....

                                    Misc electronics at home:                                                                                    $2,096.00


                                    Fitbit wearable fitness device                                                                                   $50.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
    No
     Yes.     Describe.....

                                    MIsc pictures and artwork                                                                                    $1,100.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
    No
     Yes.     Describe.....

                                    Household games and sports equipment                                                                           $800.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
Official Form 106A/B                                                 Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 1:21-bk-10214-MB                                         Doc 77 Filed 03/25/21 Entered 03/25/21 16:28:21                                   Desc
                                                                            Main Document     Page 5 of 16
 Debtor 1          James Alexander                                                                                          Case number (if known)   1:21-bk-10214-MB

     Yes.       Describe.....

                                            AR15 M4, Smith & Wesson 38 and ammunition                                                                               $2,119.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.       Describe.....

                                            Misc clothes at home: Used clothing                                                                                       $100.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
     Yes.       Describe.....

                                            Silver wedding ring                                                                                                       $300.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
     Yes. Describe.....
14. Any other personal and household items you did not already list, including any health aids you did not list
     No
     Yes. Give specific information.....

 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                        $10,108.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
     Yes................................................................................................................
17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
    No
    Yes........................                                     Institution name:

                                                          Other financial                        Funds on deposit with JP Morgan Chase
                                              17.1.       account                                (x6006)                                                          $93,197.34



                                              17.2.                                              Wells Fargo account ending x9285                                     $246.84



                                              17.3.                                              Wells Fargo Account ending x1923                                     $480.71




Official Form 106A/B                                                                      Schedule A/B: Property                                                          page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
             Case 1:21-bk-10214-MB                            Doc 77 Filed 03/25/21 Entered 03/25/21 16:28:21                                   Desc
                                                              Main Document     Page 6 of 16
 Debtor 1        James Alexander                                                                               Case number (if known)   1:21-bk-10214-MB


                                       17.4.    Checking Account             DIP Wells Fargo Account ending x0816                                 $121,484.00


                                                Joint checking
                                       17.5.    account                      Wells Fargo joint x2155                                                  $6,140.04



                                       17.6.    Savings                      Other Wells Fargo                                                          $700.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................                    Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
    No
     Yes.     Give specific information about them...................
                                     Name of entity:                                                            % of ownership:

                                          CircleUp                                                                                %                   $3,347.36


                                          Shares in ProducePay                                                      100%          %                 $78,000.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
     Yes. Give specific information about them
                                          Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
     Yes. List each account separately.
                                       Type of account:                      Institution name:

                                       IRA                                   Etrade                                                                 $22,212.34


                                       IRA                                   Personal Capital; X6555                                                $59,186.54


                                       IRA                                   Personal Capital; X7330                                                $78,591.12


                                       401(k)                                Sequoia One (Mass. Mutual)                                             $50,640.27


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
     Yes. .....................                                             Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
Official Form 106A/B                                                  Schedule A/B: Property                                                                page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 1:21-bk-10214-MB                             Doc 77 Filed 03/25/21 Entered 03/25/21 16:28:21                                 Desc
                                                              Main Document     Page 7 of 16
 Debtor 1       James Alexander                                                                          Case number (if known)      1:21-bk-10214-MB
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     No
     Yes.............          Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
     No
     Yes. Give specific information about them...
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     Yes. Give specific information about them...
27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     No
     Yes. Give specific information about them...
 Money or property owed to you?                                                                                                        Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.

28. Tax refunds owed to you
     No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
     No
     Yes. Give specific information..
31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
    No
     Yes. Name the insurance company of each policy and list its value.
                                         Company name:                                          Beneficiary:                            Surrender or refund
                                                                                                                                        value:

                                         Northwestern Mutual term life
                                         insurance                                              Unknown                                             Unknown


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
     No
     Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
     Yes.     Describe each claim.........

                                                      Cred Capital, Inc. D&O or E&O Insurance                                                    $250,000.00

Official Form 106A/B                                                 Schedule A/B: Property                                                               page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
             Case 1:21-bk-10214-MB                                 Doc 77 Filed 03/25/21 Entered 03/25/21 16:28:21                                                      Desc
                                                                   Main Document     Page 8 of 16
 Debtor 1        James Alexander                                                                                                 Case number (if known)        1:21-bk-10214-MB

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
     Yes. Describe each claim.........
35. Any financial assets you did not already list
    No
     Yes.      Give specific information..

                                                          LBA tokens 4,374,799 and BTC token 1                                                                              $47,449.00


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................           $811,675.56


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
    Yes.     Go to line 38.


                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

38. Accounts receivable or commissions you already earned
     No
     Yes. Describe.....

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
     No
     Yes. Describe.....

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
    No
     Yes.      Describe.....


                                        misc computer and electronics                                                                                                         $1,000.00


41. Inventory
     No
     Yes. Describe.....

42. Interests in partnerships or joint ventures
     No
     Yes. Give specific information about them...................
                                             Name of entity:                                                                       % of ownership:


43. Customer lists, mailing lists, or other compilations
    No.
    Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

               No
               Yes. Describe.....

Official Form 106A/B                                                           Schedule A/B: Property                                                                               page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy
              Case 1:21-bk-10214-MB                                    Doc 77 Filed 03/25/21 Entered 03/25/21 16:28:21                                                   Desc
                                                                       Main Document     Page 9 of 16
 Debtor 1         James Alexander                                                                                                       Case number (if known)   1:21-bk-10214-MB

44. Any business-related property you did not already list
     No
     Yes. Give specific information.........


 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................               $1,000.00

 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.      Go to line 47.



 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................            $1,260,000.00
 56. Part 2: Total vehicles, line 5                                                                          $13,000.00
 57. Part 3: Total personal and household items, line 15                                                     $10,108.00
 58. Part 4: Total financial assets, line 36                                                                $811,675.56
 59. Part 5: Total business-related property, line 45                                                         $1,000.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $835,783.56               Copy personal property total          $835,783.56

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $2,095,783.56




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
               Case 1:21-bk-10214-MB                          Doc 77 Filed 03/25/21 Entered 03/25/21 16:28:21                                            Desc
                                                              Main Document    Page 10 of 16
 Fill in this information to identify your case:

 Debtor 1                   James Alexander
                            First Name                      Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                     Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number           1:21-bk-10214-MB
 (if known)
                                                                                                                                               Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B               Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral    Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this     portion
                                                                                                            value of collateral.   claim                  If any
 2.1     James Niforopulos                        Describe the property that secures the claim:                 $66,912.00               $78,000.00                   $0.00
         Creditor's Name
                                                  Shares in ProducePay
                                                  100%
                                                  As of the date you file, the claim is: Check all that
         427 Alma St, #406                        apply.
         Palo Alto, CA 94301                       Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                   An agreement you made (such as mortgage or secured
  Debtor 2 only                                       car loan)
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number


 2.2     JP Morgan Chase                          Describe the property that secures the claim:                 $65,000.00               $93,197.34                   $0.00
         Creditor's Name
                                                  Other financial account: Funds on
                                                  deposit with JP Morgan Chase
                                                  (x6006)
                                                  As of the date you file, the claim is: Check all that
                                                  apply.
                                                   Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                   An agreement you made (such as mortgage or secured
  Debtor 2 only                                       car loan)
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number



Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 1:21-bk-10214-MB                             Doc 77 Filed 03/25/21 Entered 03/25/21 16:28:21                                       Desc
                                                               Main Document    Page 11 of 16
 Debtor 1 James Alexander                                                                                  Case number (if known)   1:21-bk-10214-MB
              First Name                  Middle Name                     Last Name


 2.3    JPMCB HOME                                 Describe the property that secures the claim:                 $993,576.00        $1,260,000.00               $0.00
        Creditor's Name
                                                   3551 Dixie Canyon Pl. Sherman
                                                   Oaks, CA 91423 Los Angeles
                                                   County
                                                   As of the date you file, the claim is: Check all that
        700 KANSAS LN                              apply.
        Monroe, LA 71203                            Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number


        Los Angeles County Tax
 2.4                                                                                                                Unknown         $1,260,000.00         Unknown
        Collector                                  Describe the property that secures the claim:
        Creditor's Name
                                                   3551 Dixie Canyon Pl. Sherman
                                                   Oaks, CA 91423 Los Angeles
        P.O. Box 54018                             County
                                                   As of the date you file, the claim is: Check all that
        Los Angeles, CA                            apply.
        90054-0018                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                              $1,125,488.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                             $1,125,488.00

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 1:21-bk-10214-MB                  Doc 77 Filed 03/25/21 Entered 03/25/21 16:28:21                                    Desc
                                                     Main Document    Page 12 of 16


Fill in this information to identify your case:

Debtor 1                      James Alexander

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       CENTRAL DISTRICT OF CALIFORNIA - SAN
                                              FERNANDO

Case number               1:21-bk-10214-MB                                                              Check if this is:
(If known)
                                                                                                         An amended filing
                                                                                                         A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                               Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                 Not employed                               Not employed
       employers.
                                             Occupation
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $              0.00       $            0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $           0.00              $      0.00




Official Form 106I                                                      Schedule I: Your Income                                                   page 1
           Case 1:21-bk-10214-MB                  Doc 77 Filed 03/25/21 Entered 03/25/21 16:28:21                                         Desc
                                                  Main Document    Page 13 of 16

Debtor 1   James Alexander                                                                       Case number (if known)    1:21-bk-10214-MB


                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               0.00
     5e.    Insurance                                                                     5e.        $              0.00     $               0.00
     5f.    Domestic support obligations                                                  5f.        $              0.00     $               0.00
     5g.    Union dues                                                                    5g.        $              0.00     $               0.00
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $               0.00
     8b. Interest and dividends                                                           8b.        $              0.00     $               0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $               0.00
     8d. Unemployment compensation                                                        8d.        $              0.00     $               0.00
     8e. Social Security                                                                  8e.        $              0.00     $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                 0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                 0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                 0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00     $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $                 0.00 + $              0.00 = $              0.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $              0.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
         Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
            Case 1:21-bk-10214-MB                             Doc 77 Filed 03/25/21 Entered 03/25/21 16:28:21             Desc
                                                              Main Document    Page 14 of 16




                                                               United States Bankruptcy Court
                                                         Central District of California - San Fernando
 In re      James Alexander                                                                          Case No.   1:21-bk-10214-MB
                                                                                 Debtor(s)           Chapter    11




                                                      AMENDED
                                      DECLARATION CONCERNING DEBTOR'S SCHEDULES

                                DECLARATION UNDER PENALTY OF PERJURY BY INDIVIDUAL DEBTOR




                     I declare under penalty of perjury that I have read the foregoing Schedule B, Schedule D, Schedule I,
            consisting of 12 page(s), and that they are true and correct to the best of my knowledge, information, and
            belief.




 Date March 25, 2021                                                 Signature
                                                                                 James Alexander
                                                                                 Debtor

    Penalty for making a false statement or concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                     18 U.S.C. §§ 152 and 3571.




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
Case 1:21-bk-10214-MB   Doc 77 Filed 03/25/21 Entered 03/25/21 16:28:21   Desc
                        Main Document    Page 15 of 16



                  SUPPLEMENTAL MASTER MAILING LIST


                             James Niforopulos
                             427 Alma St, #406
                             Palo Alto, CA 94301
Case 1:21-bk-10214-MB                Doc 77 Filed 03/25/21 Entered 03/25/21 16:28:21                                      Desc
                                     Main Document    Page 16 of 16
                                   PROOF OF SERVICE OF DOCUMENT
 1
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
 2   address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067

 3   A true and correct copy of the foregoing document entitled AMENDED SCHEDULES will be served or
     was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
 4   the manner stated below:

 5   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
     controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
 6   hyperlink to the document. On March 25, 2021, I checked the CM/ECF docket for this bankruptcy case
     or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
 7   to receive NEF transmission at the email addresses stated below:

 8       •     Katherine Bunker kate.bunker@usdoj.gov
         •     Greg P Campbell ch11ecf@aldridgepite.com,
               gc@ecf.inforuptcy.com;gcampbell@aldridgepite.com
 9
         •     Russell Clementson russell.clementson@usdoj.gov
         •     David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
10
         •     David Keith Gottlieb (TR) dkgtrustee@dkgallc.com,
               dgottlieb@iq7technology.com,rjohnson@dkgallc.com,akuras@dkgallc.com;ecf.alert+Gottlieb@title
11             xi.com
         •     D Edward Hays ehays@marshackhays.com,
12             ehays@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@marshackhays.com;cmendo
               za@ecf.courtdrive.com
13       •     Gregory R Jones gjones@mwe.com, rnhunter@mwe.com;cgreer@mwe.com
         •     Laila Masud lmasud@marshackhays.com,
14             lmasud@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com
         •     Valerie Bantner Peo vbantnerpeo@buchalter.com
15       •     Justin E Rawlins justinrawlins@paulhastings.com, shelbywidawski@paulhastings.com
         •     United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
16
     2. SERVED BY UNITED STATES MAIL: On March 25, 2021, I served the following persons and/or
17   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
     and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
18   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
     completed no later than 24 hours after the document is filed.
19   James Niforopulos
     427 Alma St, #406
20   Palo Alto, CA 94301
                                                                             Service information continued on attached page
21
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
22   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
     on March 25, 2021, I served the following persons and/or entities by personal delivery, overnight mail
23   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
24   mail to, the judge will be completed no later than 24 hours after the document is filed.

25   None.

26   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
     true and correct.
27
      March 25, 2021                  Stephanie Reichert                                /s/ Stephanie Reichert
28    Date                               Type Name                                      Signature

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
